Citation Nr: 1545420	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1976 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), in January 2011 and June 2011 for service connection for hepatitis C and bilateral knee disorder, respectively.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence, that service connection is warranted for hepatitis C and bilateral knee disorder based upon service incurrence.  He maintains that he contracted hepatitis C in service at the same time he contracted hepatitis B.  A review of his service treatment records show that he was diagnosed with hepatitis B in service.  He also had diagnoses of hepatitis, not indicating whether it was A, B. or C.  It is not clear from the record whether he also contracted hepatitis C in service.  A 2001 VA examiner stated that it was most likely that he contracted hepatitis C from drug abuse.  However, he gave no rationale for that finding.  

Additional VA examination is necessary in this regard.  Further, the Veteran stated that he was discharged from service for having a positive drug screen while in alcohol rehabilitation in service.  He stated that he had used drugs at that time only twice.  Clinical records related to alcohol rehabilitation in service should be sought and obtained, if possible, in connection with this claim.  

As for the Veteran's claim for bilateral knee disorder, he asserts that he was a parachutist while in service, and as a result, damaged his knees.  Although his military occupational specialty was related to supply, the Veteran was also in receipt of a parachutist badge, and he gave history during a November 2013 VA psychiatric examination, that he attended jump school at Ft. Benning, Georgia.  There has been no orthopedic examination which considered the Veteran's contentions with regard to his bilateral knee disorder.  This should be done prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the Veteran's Veterans Benefits Management System (VBMS) file was last updated by the AOJ.  
 
2.  All of the Veteran's inservice clinical records from alcohol rehabilitation and the Mental Health Clinic in service should be located and associated with the VBMS claims file.  If clinical records from 1976-1983 cannot be located, a Formal Finding of Unavailability should be documented in the VBMS claims file.  
 
3.  Following completion of the above, the Veteran should undergo a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  All indicated testing and studies must be performed.  The VBMS claims file must be made available to the examiner for review in connection with the examination.  A notation to the effect that this records review took place should be included in the report of the examiner.  

 Based on a review of the VBMS claims file, specifically testing performed in service, examination of the Veteran,  present testing of the Veteran, if necessary, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hepatitis C as a result of his active duty service. The examiner should take into consideration not only the claimed risk factors, but the Veteran's claim as to the possibility that he was diagnosed in service, or that it is related or aggravated by his service-connected hepatitis B.  All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e. a baseline) before the onset of the aggravation. 

4.  The Veteran should undergo a VA examination to  determine the nature and etiology of any bilateral knee disorder.   All indicated studies should be performed.  Following a review of the relevant records and lay statements provided by the Veteran and his wife, the examiner is asked to offer an opinion, with full rationale, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disorder is of service onset or otherwise related thereto, to include his claim of sustaining injury to his knees during jump school or parachuting during active service.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  
 
5. Thereafter, the AOJ should readjudicate the claims on appeal.  If the decision is adverse the Veteran, he and his representative should be provided a supplemental statement of the case and provided the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

